COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 ZACHARY JOHNSTON,                                              No. 08-20-00014-CR
                                                 §
                           Appellant,                              Appeal from the
                                                 §
 v.                                                              168th District Court
                                                 §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                 §
                            State.                               (TC# 20170D03893)
                                                 §

                                         O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until November 11, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Jaime Esparza, the State’s attorney, prepare the State’s

Brief and forward the same to this Court on or before November 11, 2020.

       IT IS SO ORDERED this 13th day of October, 2020.


                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.